DETAILED ACTION
	In response to the Amendment filed on 1/26/22, claims 1-6, 8-17 and newly added claims 18-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Patent No. 6,634,521 B1) in view of Tharayil (US Pub No. 2010/0327518 A1).
Regarding Claim 1, Hwang discloses
	a feed section (i.e. lower guide plate between 18, 24 in Fig. 1 and the roller 24),
	at least one sensor (20) for determining a position and/or an alignment of a sheet
(lines 8-10 of Column 3),
	at least two alignment modules (10, 12), a first alignment module (10) of the at
least two alignment modules having a first alignment roller (i.e. upper roller), a first drive
device (see Abstract, where they are separately and independently driven), and a first
swivel device (46/48), the first alignment roller being driven by the first drive device, a
second alignment module (12) of the at least two alignment modules having a second
alignment roller (i.e. upper roller), a second drive device (see Abstract, where they are

alignment roller being driven by the second drive device, each of the first swivel device
and the second swivel device swiveling the first alignment roller and the second
alignment roller, respectively, around respective swivel axes (50, 58) perpendicular to a
plane of the sheet alignment device (i.e. perpendicular to the sheet path/guide plate),
and
a control system (26) is configured to:
calculate a skew amount and a misalignment amount based on the
position and the alignment of the sheet (lines 5-14 of Column 3); and
when the skew amount indicates the sheet is not skewed and when the
misalignment amount indicates the sheet is misaligned laterally (i.e. statistically,
a use case scenario exists where some sheets are inevitably fed without skew
but with lateral misalignment, such that only lateral alignment is necessary. The device of Hwang has the necessary sensor structure and controls to calculate skew and lateral shift and therefore this specific condition, per lines 5-14 of Column 3),
		Hwang discloses velocity in the lateral direction to be the same
(where V1x=V2x, and since there is no skew, “angular correction” is zero, so no
differential movement is required, therefore V1y=V2y and swivel angles ᶲ1=ᶲ2), for the purpose of preventing buckling (lines 40-67 of Column 5), however Hwang does not explicitly disclose the same speed and angle for controlling the drive devices.
	Tharayil discloses controlling the first drive device to drive

second alignment roller and controlling the first swivel device and the second
swivel device to swivel the first alignment roller and the second alignment roller
to a same adjustment about the respective swivel axes (vector 12 is imparted to both rollers per [0035], vectors having both magnitude/speed and direction/angle components, “pivoted by the same angle” in [0039], Fig. 7), for the purpose of performing lateral alignment with closed loop feedback control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hwang by explicitly including the
equal velocities and angles as disclosed by Tharayil, for the purpose of
performing lateral alignment with closed loop feedback control.

Regarding Claim 3, Hwang discloses the at least one sensor to comprise
an alignment sensor (20) with which a side edge and/or an alignment of the sheet can
be detected (see lines 8-10 of Column 3).
Regarding Claim 4, Hwang discloses the first alignment roller and second
alignment roller to cooperate respectively with a first counter-roller and a second
counter-roller (i.e. the opposing rollers in Fig. 1, represented by 16/18).
Regarding Claim 8, Hwang discloses a sheet alignment device (upstream of 80,
82 in Fig. 1 (also see prior art rejection to Claim 1 above).
Regarding Claims 10-12, the claims are directed toward the material being
worked upon (see MPEP 2115).
Regarding Claim 13, Hwang discloses (by the use of the sheet alignment device

the alignment of the sheet (via 20, lines 8-10 of Column 3) and speeding up, turning
and/or displacing laterally the sheet (via adjusting the separate velocities V1, V2 of
independently driven nips, see Fig. 2) by the first and second alignment rollers (i.e. the
driven rollers of 10, 12) controllable with regard to circumferential speed and alignment
(V1, V2 and therefore alignment are controlled) on the feed section (i.e. lower guide
plate between 18, 24 in Fig. 1 and the roller 24). It is noted the method applies to the
limitations of Claim 13, not also to Claim 1.
Regarding Claim 14, Hwang discloses the sheet (i.e. first fed sheet) to be
synchronized with a substrate (i.e. a second subsequent sheet). It is noted that
synchronize requires merely that something occur at the same time (i.e. the sheet and
substrate may be stacked, fed or simply exist at different locations within the apparatus
at the same time). The claim does not require what activity is to be synchronized.
Furthermore, a second subsequent sheet of paper may be taken as a substrate, since
ink is to be deposited onto it.
Regarding Claim 16, Hwang discloses when the skew amount indicates the
sheet is skewed and when the misalignment amount indicates the sheet is properly
aligned laterally (i.e. statistically, a use case scenario exists where some sheets are
inevitably fed skewed but without lateral misalignment, such that only deskewing is
necessary), but does not explicitly disclose controlling the first drive device to drive the
first alignment roller at a higher speed than the second drive device drives the second
alignment roller; and


misalignment amount indicates the sheet is misaligned laterally (i.e. statistically, a use
case scenario exists where some sheets are inevitably fed skewed and with lateral
misalignment), but does not explicitly disclose controlling the first drive device to drive
the first alignment roller at the higher speed than the second drive device drives the
second alignment roller, and controlling the first swivel device and the second swivel
device to swivel the first alignment roller and the second alignment roller to the same
adjustment about the respective swivel axes.
However, Hwang discloses selecting and controlling the alignment rollers to have
appropriate velocities based on detected skew, for the purpose of deskewing sheets
(lines 15-22 of Column 3, wherein deskewing with a differential drive system requires
different roller velocities) and implicitly discloses swivel angles ¢1=%2, for the purpose of preventing buckling (lines 40-67 of Column 5, i.e. different angles would cause
buckling).
It would have been obvious to one of ordinary skill in the art at the time the
application was filed to modify the invention of Hwang by explicitly including the
velocities and equal angles as implicitly suggested by Hwang, for the purpose of
deskewing a sheet and preventing buckling.
	Regarding Claim 18, the device of Hwang is fully capable of performing the claimed functionality. It is noted that “control speeds and alignments” and “based on whether” are broad, since specific yes/no criteria for the 3 clauses that follow is not recited or how it ties back to execution of control (i.e. if a certain condition is detected, a specific control process is carried out). Hwang discloses sensors capable of detecting 
	Regarding Claim 19, Tharayil discloses controlling the first swivel device and the second swivel device to swivel the first alignment roller and the second alignment roller to the same adjustment for a time when the front edge of the sheet has entered the gap ([0041], does so continuously when a sheet is nipped, by a certain adjustment amount, for a certain time/duration, during each cycle of the feedback loop).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang
(US Patent No. 6,634,521 B1) in view of Inoue (US Pub No. 2012/0025457 A1).
	Regarding Claim 2, Hwang discloses only one position sensor (22) upstream of
the alignment modules. Inoue discloses two position sensors (27a, 276) upstream of
alignment modules (21, 22) and detecting the front edge of a sheet moved along a feed
section (i.e. the feed path), for the purpose of determining skew at an earlier point. It
would have been obvious to one of ordinary skill in the art at the time the application
was filed to modify the invention of Hwang by including the two position sensors as
disclosed by Inoue, for the purpose of determining skew at an earlier point. The
modification may involve relocating the existing front edge sensors of Hwang (line 12 of
Column 3) or supplementing them with an additional upstream pair.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang
(US Patent No. 6,634,521 B1) in view of Skoglund et al. (US Pub No. 2005/0109450
Al).

and substrate and affixing them together. Skoglund et al. discloses aligning a sheet with
a card and affixing them (laminating, [0006], [0008]), for the purpose of preventing their
separation. It would have been obvious to one of ordinary skill in the art at the time the
application was filed to modify the invention of Hwang by including the aligning and
affixing as disclosed by Skoglund et al., for the purpose of preventing separation. It is
noted that the claim does not tie the affixing limitation back to any structure of the
device and that furthermore the device of Hwang does not preclude addition of this
capability.

Allowable Subject Matter
Claims 5, 6, 15, 17, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject
matter: None of the prior art of record shows a first pressure module and second
pressure module controlled as claimed (Claims 5, 6 and 21). The prior art also does not
show lateral alignment control between alignment rollers and counter rollers as claimed
(Claim 15) or deskewing control as claimed (Claim 17). The prior art also does not disclose the speed control as claimed (Claim 20).

Response to Arguments
	In response to Applicant’s argument that “First, claim 6 of Hwang teaches away from the second option…Second…is an inferior option for preventing buckling”, it is noted that Claim 6 teaches merely an alternate option (rather than away from) of outward angles (but does not limit it as the only option). Hwang’s disclosure does not preclude the equal angle option or suggest that it be disadvantageous.
	In response to Applicant’s argument that “Third…that amended claim 1 requires control “based on the control system calculating..””, it is noted that the device of Hwang discloses the necessary sensor structure and controls to calculate skew and lateral shift per lines 5-14 of Column 3 and therefore this specific condition would be calculated in the use case scenario.
	In response to Applicant’s argument that “Lastly…as a whole…”, see the above response to arguments and the Claim 1 rejection above.
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        March 11, 2022